Citation Nr: 0501983	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  03-19 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1946 to April 
1950, from September 1950 to September 1952, and from May 
1955 to November 1958.  He died in October 2001.  The 
appellant is the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for the cause of death, and 
entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.

The issue of entitlement to DIC under 38 U.S.C.A. § 1318 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
claimant of the evidence needed to substantiate the claims 
and obtained all relevant evidence designated by the 
claimant.

2.  The veteran's certificate of death indicates that he died 
in October 2001, and that the immediate cause of his death 
was cardiopulmonary arrest due to atrial fibrillation.  He 
also had a history of pleural effusions.

3.  At the time of the veteran's death in October 2001, 
service-connection was in effect for schizophrenia, with 
post-traumatic stress disorder; residuals of cold injuries of 
both hands and feet, and residuals of shell fragment wounds 
of the right upper arm and shoulder. 

4.  The veteran's atrial fibrillation and lung disease were 
not present during service or for many years thereafter; are 
not causally linked to service; and were not caused or 
aggravated by service or a service-connected disability.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 5107 
(West 2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004), are examined before addressing the merits of 
the appeal.

VA notified the appellant in a February 2002 letter of any 
information and evidence needed to substantiate and complete 
her claims.  38 U.S.C.A. § 5103(a).  Importantly, the letter 
informed the appellant that a medical opinion from a doctor 
could provide the necessary information regarding a 
relationship between the veteran's death and a disability 
incurred during service.  The letter also informed the 
appellant which portion of the evidentiary information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, 38 C.F.R. § 3.159(b)(1), in 
compliance with Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The February 2002 letter was issued prior to the January 2003 
rating decision in compliance with Pelegrini v. Principi, 18 
Vet. App. 112 (2004), which continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefit.  Additionally, the appellant was 
generally advised to submit any additional evidence that 
pertained to the claim.  Id. at 121.  For the circumstances 
of this case, the requirements of Pelegrini regarding the 
timing and content of a VCAA notice have been fulfilled.  

Next, VA assisted the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c).  Of record are the veteran's service 
medical records, and duplicates submitted by the appellant 
highlighting certain parts of those records.  The appellant 
identified a series of treatment providers who attended to 
her spouse before his death:  Dr. S. D.; North Central 
Medical Center; Columbia Medical Center; Baylor Richardson 
Medical Center; and VA North Texas Health Care System.  An 
April 2002 letter from the RO informed the appellant it had 
not received all of the evidence it needed because Baylor 
Richardson Medical Center had not yet replied.  As a result, 
the appellant submitted these records.  In June 2002, the 
appellant submitted records from the North Central Medical 
Center.  Records were received from the Columbia Medical 
Center, and Dr. S. D.'s consultations are throughout the 
medical information concerning the veteran.  Also of record 
are some 2001 records from the Dallas VA Medical Center.  

The appellant has not identified other relevant medical 
records, particularly in her notice of disagreement or 
substantive appeal.  VCAA only requires that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See 38 C.F.R. 
§ 20.1102; Bernard v. Brown, 4 Vet. App. 384 (1993).

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.

As to any duty to seek a medical opinion in the case of a 
service connection claim for the cause of death, the 
assistance provided to the claimant shall include obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  An opinion shall be treated as being necessary to 
make a decision on the claim if the evidence of record, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

There is sufficient medical evidence of record to adjudicate 
this appeal without seeking an additional medical opinion.  
The medical evidence shows that the veteran died of 
cardiopulmonary arrest due to atrial fibrillation.  He also 
had a history of pleural effusions.  There is no medical 
evidence to show heart or lung disease during service or for 
decades thereafter.  The post-service medical evidence is 
negative for any findings or opinion suggesting a causal link 
between the veteran's fatal heart disease or lung disease to 
service or to his service-connected psychiatric disorder, 
residuals of frostbite of the hands and feet or residuals of 
a shell fragment wound of the right upper arm and shoulder.  
Under these circumstances, there is no duty to seek a medical 
opinion with regard to the claim on appeal.  Id.; see also 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

For all of the preceding reasons, VA fulfilled its duties 
under VCAA for this appeal.  

I.  Facts

The veteran died in October 2001 at the age of 73 from, 
according to the certificate of death, an immediate cause of 
cardiopulmonary arrest due to atrial fibrillation.  Recurrent 
pleural effusions were listed as a significant condition 
contributing to the death but not resulting in the underlying 
cause.  It was recorded on the death certificate that the 
approximate intervals between the onset of the veteran's 
fatal cardiopulmonary arrest and atrial fibrillation were 20 
minutes and 2 weeks, respectively.  It was also noted that 
the veteran was "DOA" at the North Central Medical Center.  
An autopsy was not performed.

Historical medical evidence and service-connected 
disabilities

The veteran's service medical records contain a reference to 
chest pain in 1948 when the veteran was diagnosed as having 
acute pneumonitis.  Treatment records noted the veteran's 
cough had become severe, and he expectorated sputum.  The 
veteran sought service connection for pneumonitis, and in 
April 1950 the claim was denied due to the absence of medical 
evidence of residuals of pneumonitis.  

A physical examination in 1950 for the veteran's second 
period of service noted his respiratory and heart and blood 
vessels were normal.  In July 1958, the veteran required 
treatment for mental distress, and was discharged from the 
hospital in December 1958 with a diagnosis of schizophrenia 
reaction, acute, in partial remission, moderately 
incapacitating.  At that time the attending doctor noted the 
veteran discontinued use of Compazine prior to departure, and 
was in "good" partial remission.  A concurrent physical 
examination noted the veteran's lungs were essentially 
negative to palpation, percussion, and auscultation.  The 
veteran's heart did not appear enlarged, had a normal sinus 
rhythm, and there were no murmurs.  

In April 1959, the RO granted service connection for 
schizophrenic reaction and assigned a disability evaluation 
of 100 percent, and a noncompensable evaluation for 
tonsillectomy.  Apparently the veteran received retirement 
pay in lieu of compensation, and in 1963 sought compensation.  
After a VA examination, in June 1963 the RO assigned a 50 
percent disability evaluation for schizophrenic reaction, and 
granted service connection for ankylosis of the right thumb 
with a 10 percent disability evaluation, and scars of the 
right shoulder and upper arm with noncompensable evaluations 
respectively.  

In June 1966, after the veteran reported to a scheduled VA 
examination, the RO assigned a 30 percent evaluation for 
schizophrenic reaction from September 1966.  
In August 1983, the veteran sought an increased rating, and 
in September, the RO sent a letter that the submitted 
outpatient treatment reports (comprised of two pages) did not 
indicate treatment for the service-connected disabilities.  
Therefore, the veteran's current evaluations were continued.  

In February 1998, the veteran filed an increased rating 
claim, including an individual unemployability claim, as well 
as a service connection claim for residuals of frostbite.  At 
a VA examination in August 1998, the examiner noted the 
veteran did not have a blood pressure problem, and that his 
lung function, chest, and heart appeared normal.  The veteran 
displayed clear-cut evidence of incompetence of the valves of 
leg veins, as evidence by bluish discoloration of the ankles, 
feet, and toes, intradermal varicosities in the skin of both 
ankles, and chronic pitting edema associated with some non-
pitting edema.  The examiner attributed the latter edema to 
frostbite, and the pitting edema to be secondary to 
incompetence of the deep vein valves that is a precursor of 
varicose veins.  The examiner's opinion was that the veteran 
was wounded in combat, and he had shrapnel wounds and 
frostbite, and was chronically and permanently disabled.  (As 
noted above, the veteran's service-connected disabilities 
include residuals of frostbite of the hands and feet and 
residuals of a shell fragment wound of the right upper arm 
and shoulder.) 

The mental status examination reported the veteran's history 
of combat experience, and rendered an impression of post-
traumatic stress disorder (PTSD), chronic.  The examiner also 
the veteran's chronic schizophrenia was in partial remission.  

In October 1998 the RO assigned a 50 percent evaluation for 
schizophrenia with PTSD, and granted service connection for 
residuals of cold injuries or frostbite of the hands and 
feet, with each hand and foot rated 10 percent.  The RO also 
granted a total (100 percent) compensation rating based upon 
individual unemployability from February 24, 1998.

An August 1999 progress note concerning the veteran from the 
North Texas Regional Cancer Center includes the notation of 
orbital lymphoma, status-post recent radiation therapy, and 
sideroblastic anemia.  It was further noted that the 
veteran's hemoglobin was back to the baseline value compared 
to eight grams the previous month.  A review of the veteran's 
cardiovascular system indicated no chest pain, paroxysmal, 
nocturnal dyspnea or orthopnea, and no claudication.  The 
veteran had no cough, dyspnea, or hemoptysis.

In January 2000, the veteran was admitted to the Columbia 
Medical Center complaining of shortness of breath and dry 
cough for about a week.  History obtained at that time 
included prior treatment, including surgery and radiation, 
for retrobulbar lymphoma.  The veteran complained of dull, 
aching pain in the right subcostal area.  He did not have 
chest pain, but edema of the legs was noted.  A physical 
examination revealed an irregularly irregular heart.  The 
diagnoses were recorded as right-sided pleural effusion and 
atrial fibrillation probably caused by pericarditis.  In 
terms of the cough, the attending physician sought to rule 
out malignancy, hypoproteinemia, rheumatoid, or tuberculosis.  

A cardiology consult recommended before anticoagulation be 
required in relation to the atrial fibrillation, the 
confounding problem of an 80,000 platelet count had to be 
addressed, as well a thyroid function test.  An 
echocardiogram revealed some degrees of right ventricular 
dysfunction, and there was evidence of significant pleural 
effusion.  Following a thoracentesis, a radiology reports 
showed decreased fluid in the right lung base, and no 
evidence of deep venous thrombosis.  The discharge diagnoses 
were bilateral pleural effusion, exudative, cause unknown; 
bilateral lung infiltrate, and pulmonary hypertension.  

In February 2000, a letter from Pulmonary Medicine 
Consultants to the veteran's primary doctor noted a concern 
with the possibility of lymphoma-related effusion, and that 
the pleural effusions may not be related the veteran's 
cardiac dysfunction and pulmonary hypertension.  

In April 2000, the veteran returned to the emergency room due 
to shortness of breath, a rapid heart rate, and diarrhea.  A 
radiology report noted bilateral pleural effusions, much 
greater on the right.  There was obscuration of the right 
heart border, hemidiaphragm, and costophrenic angle, and the 
heart was enlarged.  A post thoracentesis report showed 
decrease fluid within the right chest, with a possible 
mediastinal mass.  A surgical pathology report found reactive 
mesothelial cells and numerous lymphocytes.  

An April 2000 consultation by a specialist revealed an 
opinion that there was no clear cardiologic etiology for the 
recurrent pleural effusions, and it appeared the veteran had 
seronegative rheumatoid arthritis.  At a follow-up visit, the 
doctor's impression was of steroid responsive inflammatory 
effusion, probably related to seronegative rheumatoid 
arthritis.  

An August 2000 radiology report indicated extensive pleural 
parenchymal change in the veteran's right lung base obscuring 
the right hemidiaphragm, as well as an enlarged heart.  A 
month later another report showed a probable right subpulomic 
effusion.  In October 2000, a report noted generalized 
increased density in the pretracheal and subcarinal area.  
Adenopathy could not be excluded without contrast media.  In 
November 2000, a report compared to the preceding noted 
increased discoid atelectasis of the right base with an 
elevated right diaphragm.  In December 2000, the veteran's 
right lung base showed pleural parenchymal changes obscuring 
a portion of the right heart border, hemidiaphragm, and 
costophrenic angle.  

At a January 2001 visit to Dr. S. D., a specialist, the 
veteran did not have any pulmonary complaints, and the 
doctor's impression included recurrent inflammatory pleural 
effusion, status post failed pleurodesis attempt, shingles, 
and depression.  

March 2001 treatment records from the Dallas VA Medical 
Center showed that the veteran sought help for insomnia, and 
a mood "not too good."  The veteran reported not wanting to 
get out of bed.  He reported the in-service hospitalization 
for schizophrenia, and since discharge he had required little 
psychiatric treatment.  The physician assistant thought an 
increase of medications was warranted before admitting the 
veteran.  

In May 2001, a radiology report showed a resolved right 
effusion and chronic obstructive pulmonary disease, but by 
September 2001, there were bilateral pleural effusions, and 
the veteran's heart was enlarged.  





II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, certain chronic diseases, including 
cardiovascular disease, may be presumed to have been incurred 
in service if they become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004). 

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).


III.  Analysis

The appellant contends, in essence, that her husband's (the 
veteran) service-connected residuals of severe frostbite of 
the hands and feet and severe mental problems caused his 
heart condition and eventual death.  At the time of the 
veteran's death, service connection was in effect for 
schizophrenia with PTSD, ankylosis of the right thumb, 
residuals of frostbite of the hands and feet, and residuals 
of shell fragment wounds of the right upper arm and shoulder.  
There is no medical evidence of record even suggesting, 
however, that any of these disabilities singly or with some 
other condition either caused or contributed substantially or 
materially to cause the veteran's death.

Rather, the veteran's certificate of death showed the 
immediate cause was cardiopulmonary arrest due to atrial 
fibrillation.  Recurrent pleural effusions were listed as a 
significant condition contributing to the death but not 
resulting in the underlying cause.  It is pertinent to note 
that it was specifically recorded on the death certificate 
that the approximate intervals between the onset of the 
veteran's fatal cardiopulmonary arrest and atrial 
fibrillation were 20 minutes and 2 weeks, respectively.  The 
medical evidence in the claims file does not show heart 
disease, to include atrial fibrillation, or lung disease 
during service or for many years thereafter, and there is no 
medical evidence or opinion that suggests a link between the 
veteran's fatal heart disease or lung disease and service, 
nor does the medical evidence indicate in any way that the 
veteran's heart or lung disease was caused or aggravated by 
any of his service-connected disabilities, to include 
schizophrenia with PTSD, residuals of frostbite of the hands 
and feet, and residuals of shell fragment wounds of the right 
upper arm and shoulder.  

Importantly, the various physicians who treated the veteran 
in the time immediately prior to his death, and who sought an 
etiological cause for the recurrent pleural effusions, did 
not cite to a service-connected disability for the answer, or 
part of the answer, to that question.  The veteran's 
schizophrenia and PTSD, as well as the residuals from 
frostbite, did not figure into any rendered diagnoses or 
impressions.  There is no opinion of record offering a nexus 
between any service-connected disability and the veteran's 
death.

Additionally, the veteran's service medical records do not 
show any chronic heart or lung problems.  The veteran did 
have an acute infection in-service that caused chest pain, 
and according to subsequent examinations at the behest of the 
military, his cardiovascular and respiratory systems were 
again noted as normal.  Notably, at the August 1998 VA 
examination in connection with the increased rating claim, 
the veteran's chest and heart did not indicate medical 
problems.  Again, there is no medical opinion of record 
offering a nexus between the veteran's death and a disability 
incurred during service.  

The veteran died many years after service, and substantiation 
of the pending claim requires at least a supported conclusion 
that long-term impacts of disability incurred in service 
eventually contributed to the cardiopulmonary arrest in a 
material and substantial manner.  Any such conclusion by the 
Board would be impermissibly speculative, Allday v. Brown, 7 
Vet. App. 517 (1995), especially in light of the fact that 
the veteran's most recent treating physicians did not include 
the veteran's service-connected disabilities in their medical 
consideration of the source of the veteran's heart and lung 
problems.

As the preponderance of the evidence is against the claims on 
appeal, the benefit of the doubt doctrine is not for 
application in the instant case.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for the cause of death is denied.  
REMAND

In its Statement of the case, the RO indicated that a 
decision could not be made on the appellant's claim for DIC 
under 38 U.S.C.A. § 1318 until completion of VA rulemaking 
regarding hypothetical entitlement and that, since the 
Federal Circuit has now determined that there can be no 
"hypothetical entitlement" under 38 U.S.C.A. § 1311(a)(2) 
and 38 U.S.C.A. § 1318, and the record did not show that the 
veteran was rated totally disabled for 10 years prior to his 
death, entitlement to DIC under 38 U.S.C.A. § 1318 was not 
warranted. 

In reviewing the applicable law relating to this matter, the 
Board notes that DIC may be awarded to a surviving spouse, 
child or parent of the veteran upon the service-connected 
death of the veteran. 38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.5(a) (2004).  If the veteran's death is not 
determined to be service connected, a surviving spouse may 
still be entitled to benefits.  Pursuant to 38 U.S.C.A. § 
1318(a) (West 2002), benefits are payable to the surviving 
spouse of a "deceased veteran" in the same manner as if the 
death were service- connected.  A "deceased veteran" for 
purposes of this provision is a veteran who dies not as a 
result of the veteran's own willful misconduct, and who 
either was in receipt of or entitled to receive compensation 
at the time of death for service-connected disabilities rated 
totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  
The service-connected disabilities must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding the death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service.  Id. The total rating may 
be schedular or based on unemployability.  38 C.F.R. § 3.22.

Except with regard to a claim for benefits under the 
provision of 38 U.S.C.A. § 1318 and certain other cases, an 
issue involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service-connected 
related issue, based on evidence in the claims folder or in 
VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In such 
cases, the claimant must set forth the alleged basis for the 
veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death.  Cole v. West, 13 Vet. 
App. 269, 278 (1999).

In January 2000, in response to the above referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims. 65 Fed. Reg. 3,388 
(January 21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute. NOVA I, 
260 F.3d at 1376-77. Upon consideration of 38 U.S.C.A. § 
1318, the Federal Circuit found that the statutory language 
was ambiguous as to whether a "hypothetical" claim was 
allowed. Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), 
which also has "entitled to receive" language, as interpreted 
in Hix, was virtually identical to 38 U.S.C.A. § 1318, but 
that VA interpreted them differently. Id. at 1379.  Moreover, 
it found that the pertinent regulations, 38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318. Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106. 
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language 38 U.S.C.A. § 1311(a) and 38 
U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  Id. 
at 1379-80.

At the time of his death the veteran was not in receipt of 
compensation for a service-connected disability that had been 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death, or that had been so 
rated continuously for a period of not less than 5 years from 
the date of his discharge or other release from active duty.  
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  The veteran was in 
receipt of a 100 percent rating based upon individuals 
unemployability (TDIU), but that this rating was effective 
February 24, 1998 or for less than 4 years prior to his 
death.  However, as noted above, while the implementing 
regulation for 38 U.S.C.A. § 1318 as amended specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility, DIC benefits may be awarded to 
cases where the veteran, during his or her lifetime, had 
established a right to receive total service-connected 
disability compensation for the period of time required by 38 
U.S.C.A. § 1318, or would have established such right but for 
clear and unmistakable error (CUE) in the adjudication of a 
claim or claims.  (Emphasis added.)  65 Fed. Reg. 3,388 
(January 21, 2000).  

In October 1998, the RO granted the veteran individual 
unemployability with an effective date of February 24, 1998, 
based on an August 1998 VA examination.  On her substantive 
appeal, the appellant asserts that her spouse was 100 percent 
disabled at least 10 years before his death, and that VA 
should consider whether there was clear and unmistakable 
error (CUE) in the decision that granted the effective date 
for the veteran's total disability rating based on individual 
unemployability (TDIU).

Additionally, the appellant's representative contends VA did 
not properly address a an increased rating claim filed by the 
veteran in 1983.  When the veteran reopened his claim in 
1998, he stated he had not been able to work for the last 15 
years.  At the August 1998 VA examination, the examiner 
reported the veteran had not worked in business since 1993.  
The representative contends that if complete action had been 
taken on the 1983 claim or if the veteran reapplied 10 or 
more years prior to his death he would have been entitled to 
a TDIU for at least 10 years prior to his death and DIC 
benefits would be awarded.  

The RO did not consider whether there was CUE in the October 
1998 decision that assigned an effective date of February 24, 
1998 for the veteran's TDIU.  The RO should consider this 
issue in the first instance under the current state of the 
law  (38 U.S.C.A. § 1318; 38 C.F.R. § 3.22 (2004)), to 
determine whether the appellant is entitled to DIC benefits.  

Accordingly, this matter is remanded to the RO for the 
following action:

The RO should readjudicate the claim 
for entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318, with 
consideration of the applicable law, to 
include the question of whether the 
veteran had established a right to 
receive a total rating for the period 
of time required by 38 U.S.C.A. § 1318, 
but for CUE in the adjudication of a 
claim or claims, to include whether 
there was CUE in the October 1998 
decision that assigned an effective 
date of February 24, 1998 for the 
veteran's TDIU.  If the RO's decision 
remains unfavorable to the appellant, 
the RO must issue a supplemental 
statement of the case, which includes 
all of the applicable law and 
regulations, and provide her a 
reasonable period of time to respond 
before this case is returned to the 
Board.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


